Motion for leave to dispense with printing granted insofar as to permit the proceeding to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, upon condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points on the Attorney-General of the State of New York and files 6 typewritten or 19 mimeographed copies of petitioner’s points, together with the original record, with this court. Concur—Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.